DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (see “(Canceled)”): 
10.  (Canceled). 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to a bottle comprising a thermoplastic polymeric material non-elected without traverse.  Accordingly, claim 10 has been cancelled.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a process for making a bottle, comprising the steps of: a) positioning a preform comprised of a 
The closest prior art, KJORLAUG (US 7,820,257), teaches a process for making a bottle in a polymeric material suitable for being used with carbonated drinks, comprising the steps of: a) positioning a preform in a mould (stretch blow molding; Abstract); b) blowing of the preform to form a bottle, characterized in that in step b) a total draw ratio greater than 15 or greater than 16 is applied (stretch blow mold beverage bottle with an overall stretch ratio of from about 12 to about 16; Abstract).  KJORLAUG teaches axial draw ratio of 2.4-2.7 and radial draw ratio (AKA hoop stretch ratio) of 5.6-6.5 (Abstract).
However, KJORLAUG does not teach or suggest a bottle with a non-petaloid bottom convex towards the outside; wherein the axial draw ratio ranges from about 3.5 to about 4.5, and the radial draw ratio ranges from about 4 to about 5.5; and, wherein the ratio between the thickness of the preform and that of the non-petaloid bottom of the bottle which will be obtained therefrom, in the sprue area, is between 8 and 14, as required by the instant claims.  Thus, the instant claims are allowable. 

Conclusion
Claims 1-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743